Title: From George Washington to Colonel James Clinton, 7 July 1776
From: Washington, George
To: Clinton, James



Sir
Head Quarters New York 7th July 1776

I received yours by Major Ranselear, and am pleased to find you are makeing the necessary preparations to repel the Enemy in Case of an Attack—I hope you will be able to get Arms sufficient for the Men under your Command who are destitute, but if not you are to dismiss all those whom you cannot equip, (I mean to confine myself to the Militia wholly) as it is equally absurd and unjust, to keep men in Continental pay who will be of no Service in time of Action, for want of Arms; it is in fact amusing ourselves with the appearance of Strength, when at the same time we want the reality—Colo. Knox informs me he has no Carriages to spare, but you can have the Carriage Wheels, which with the Iron will be delivered to the Care of Major Ranselear—As to the Balls for the small arms they should be sent if the sizes could be ascertained so as to fit the Musquets exactly, but as that cannot be done, I shall order a sufficient quantity of Lead to be sent up, which you will direct to be cast into Balls suitable for your purpose—You must furnish the Bullet Moulds in the best manner you can, as there are none here—With regard to the appointment of Doctor Tappen, I would just mention, that as it is a matter transacted between you and the Provincial Congress in which I am quite unconnected, I would chuse it should continue so, however, by renewing your application to the Congress you will doubtless receive a satisfactory answer. I am Sir your Very Umble Servant

G.W.

